Citation Nr: 0639291	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to reimbursement for automobile or other 
conveyance and necessary adaptive equipment for accrued 
benefits purposes.

2.  Entitlement to service connection for multiple myeloma as 
a result of exposure to ionizing radiation for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to May 1946 
and from August 1948 to November 1964.  He died in July 2004 
and was survived by his spouse (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim of 
entitlement to reimbursement for automobile or other 
conveyance and necessary adaptive equipment for accrued 
benefits purposes.  Based on a review of this record and the 
hearing before the Board, the undersigned finds no other 
issue is before the Board at this time.

The issue of entitlement to service connection for multiple 
myeloma as a result of exposure to ionizing radiation for 
accrued benefits purposes is addressed in the REMAND portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of his death, the veteran had a pending claim of 
entitlement to automobile or other conveyance and necessary 
adaptive equipment was pending.


CONCLUSION OF LAW

The appellant is not legally entitled to reimbursement for 
automobile or other conveyance and necessary adaptive 
equipment for accrued benefits purposes.  38 U.S.C.A. § 5121 
(West Supp. 2005); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to his death in July 2004, the veteran had a pending 
claim of entitlement to automobile or other conveyance and 
necessary adaptive equipment.  VA regulation provides that a 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where a veteran exhibits one of the following as the result 
of a disease or injury incurred in or aggravated during 
active service: (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
See 38 C.F.R.      § 3.308(a), (b) (2006); 38 U.S.C.A. § 3901 
(West Supp. 2005).

After the veteran died, the appellant filed a claim seeking 
reimbursement in the amount of $5,000, which she claims the 
veteran spent on adaptive equipment for his car.  
Unfortunately, there is no legal basis to grant the 
appellant's claim, since accrued benefits is only available 
to a surviving spouse for periodic monetary benefits to which 
the veteran was entitled at the time of his death.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).  In other words, entitlement to reimbursement 
for automobile or other conveyance and necessary adaptive 
equipment is not available for accrued benefits purposes.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law).  

Since the claim is being denied as a matter of law, the duty-
to-assist and duty-to-notify provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to this appeal.  
See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  Accordingly, the appeal is denied.

ORDER

Entitlement to reimbursement for automobile or other 
conveyance and necessary adaptive equipment for accrued 
benefits purposes is denied.


REMAND

The record shows that the veteran developed multiple myeloma 
many years after service.  The appellant claims that this 
condition was caused by his having been exposed to ionizing 
radiation while stationed 30 miles outside of Nagasaki during 
World War II.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate the 
appellant's claim of entitlement to service connection for 
multiple myeloma as a result of exposure to ionizing 
radiation for accrued benefits purposes. 

It appears that the appellant is entitled to special 
development procedures under 38 C.F.R. § 3.311 to determine 
whether the veteran's multiple myeloma may be related to 
exposure to ionizing radiation.  

For a claimant to fall initially within the purview of § 
3.311, he or she must satisfy four criteria: (1) The presence 
of a radiogenic disease must be "established"; (2) the 
person to whom the regulation is to apply must have had 
"service"; (3) the radiogenic disease must not have been 
one covered as presumptively service connection under § 3.307 
and § 3.309 (otherwise the claimant would be entitled to 
presumptive service connection) and must have been manifested 
within the applicable presumptive period under § 3.311(b)(5); 
and (4) the claimant must contend that the radiogenic disease 
was the result of exposure to ionizing radiation in service.  
See 50 Fed. Reg. at 15,851 ("if these minimum criteria are 
met, further consideration of the claim under proposed § 
3.311(b) will be accorded").

When these four criteria are satisfied, VA has the obligation 
to make an "assessment" of the radiation-exposure dose 
experienced by the veteran in service, and then, dependent 
upon the result of that assessment, a further obligation to 
fulfill other developmental and procedural steps.  The 
regulation does not make clear what the "assessment" 
contemplates except to state that "a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupational Exposure to 
ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service."  § 3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R.           § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether, under                 § 3.311(c)(1)(ii), 
there is "no reasonable possibility" that the disease 
resulted from in-service radiation exposure.

In this case, the veteran's multiple myeloma falls within the 
purview of § 3.311, as multiple myeloma is a radiogenic 
disease which became manifest over five years after the 
veteran's alleged exposure.  However, none of development 
procedures under § 3.311 have been accomplished.  A remand is 
therefore required to complete the necessary development 
under § 3.311.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must request any available 
records concerning the veteran's exposure 
to radiation while serving near Nagasaki, 
Japan, including his Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
and any other records which may contain 
information pertaining to his radiation 
dose in service.  

2.  Thereafter, all such records must 
then be forwarded to the Under Secretary 
for Health for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.

3.  If the dose estimate is above zero, 
the case should be referred to the Under 
Secretary for Benefits for an advisory 
opinion consistent with the requirements 
of 38 C.F.R. § 3.311.  

4.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for multiple myeloma 
as a result of exposure to ionizing 
radiation for accrued benefits purposes.  
If her claim is denied, the appellant and 
her representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  Thereafter, the appellant and 
her representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


